Citation Nr: 1818304	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for renal insufficiency and kidney stones as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has subsequently transferred to the RO in Albuquerque, New Mexico.

In February 2018, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board finds that this matter requires remand for additional evidentiary development.

In a July 2017 VA Form 9, the Veteran stated that he intended to bring private medical opinions in support of his claim to his Board hearing.

During his February 2018 Board hearing, the Veteran stated that he has a private medical opinion from Dr. Cam, who treated the Veteran during his liver transplant.  The Veteran indicated that Dr. Cam's medical opinion suggests that the Veteran's hepatitis C was longstanding based on the condition of the Veteran's liver.  However, review of the Veteran's claims file indicates that this private medical opinion from Dr. Cam is not currently of record.  As it appears that there is relevant evidence outstanding, this matter must therefore be remanded in order for the AOJ to obtain this private medical opinion identified by the Veteran.  If the Board is in error and the referenced opinion of Dr. Cam is of record, it apologizes for the error and requests that the RO prepare a memorandum to the file indicating the location of this document.

With respect to the Veteran's claim of entitlement service connection for renal insufficiency and kidney stones as secondary to hepatitis C, the claim is inextricable intertwined with the claim of service connection for hepatitis C, because the renal insufficiency and kidney stones issue may be affected by the grant of service connection for hepatitis C.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, adjudication of the claim of entitlement to service connection for renal insufficiency and kidney stones claim as secondary to hepatitis C will be held in abeyance pending the grant of service connection for hepatitis C.

To ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran re-furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the private medical opinion Dr. Cam, as described above.

If the Board is in error and the referenced opinion of Dr. Cam is already of record, it apologizes for the error and requests that the RO prepare a memorandum to the file indicating the location of this document.

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




